In a proceeding pursuant to CPLR article 78, inter alia, to compel the board of education to reinstate petitioners to their positions as school nurse-teachers, the parties cross-appeal from an amended judgment of the Supreme Court, Suffolk County, entered November 7, 1977, which dismissed the amended petition. Amended judgment affirmed, without costs or disbursements. Special Term did not abuse its discretion in denying the school district’s application to strike the amended petition. Turning to the merits, we agree that the abolition of the school nurse-teacher positions, and the creation of the noninstructional school registered nurse positions, did not violate petitioners’ rights pursuant to section 2510 of the Education Law (see Matter of Mills, 15 Ed Dept Rep 496; Matter of Henle, 11 Ed Dept *632Rep 118), and that petitioners had not acquired tenure in the general elementary or secondary grade level, but rather in the special subject tenure area of school nurse-teacher (see Steele v Board of Educ., 40 NY2d 456; Matter of Bruso v Board of Educ., 53 AD2d 692; cf. 8 NYCRR 30.8 [b] [7]). Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.